     Case 3:16-cr-02892-JAH Document 312 Filed 07/28/20 PageID.4268 Page 1 of 2



1
2
3
4
5                             UNITED STATES DISTRICT COURT
6                           SOUTHERN DISTRICT OF CALIFORNIA
7
8    UNITED STATES OF AMERICA,                            Case No.: 16cr02892 JAH
9                                        Plaintiff,
                                                          NOTICE OF THE COURT’S
10   v.                                                   CONSIDERATION OF IMPOSING
                                                          AN UPWARD DEPARTURE AND
11   TYRONE CEDRIC DUREN,
                                                          RESTITUTION
12                                    Defendant.
13
14
15         Upon review of the arguments, proffers, facts and circumstances that are part of the
16   record in this case, the parties are hereby on notice that the Court is considering whether to
17   impose a two (2) level upward departure under Section 5K2.0 of the Sentencing Guidelines
18   for one or more of the following reasons:
19         1. In light of the Defendant’s training, experience, work responsibilities, including
20             as a trainer of other law enforcement officers conducting investigations involving
21             money laundering, a two-level upward adjustment for breach of the public trust
22             under-represents the aggravated misconduct in this case; and/or
23         2. Defendant’s conduct in removing personal and attached property from the
24             Bonsall residence prior to its foreclosure sale and while on bond, after agreeing
25             to its interlocutory sale and knowing the property was alleged to be subject to
26             criminal forfeiture, is not otherwise taken into account under the guidelines;
27             and/or
28

                                                      1
                                                                                       16cr02892 JAH
     Case 3:16-cr-02892-JAH Document 312 Filed 07/28/20 PageID.4269 Page 2 of 2



1          3. Defendant’s conduct in removing personal and attached property from the
2             Bonsall residence prior to its foreclosure sale, after agreeing to its interlocutory
3             sale and knowing the property was alleged to be subject to criminal forfeiture,
4             militates against acceptance of responsibility and/or reflects that the adjustment
5             for acceptance of responsibility is over-represented; and/or
6          4. The conduct in 2 and 3 above represents uncharged misconduct while on bond
7             and is not otherwise taken into account under the guidelines; and/or
8          5. Defendant’s other post arrest conduct including opening foreign bank accounts
9             after the execution of a search warrant at his home, and/or
10         6. These offender characteristics, taken together, make this case an exceptional one
11            as each characteristic is present in a substantial degree, even if such offender
12            characteristic or circumstance is not ordinarily relevant to a determination of
13            whether a departure is warranted.
14         Accordingly, the Court will consider whether there exist aggravating circumstances
15   of a kind, or to a degree, not adequately taken into account by the Sentencing Guidelines
16   in formulating the guidelines that should result in a sentence different from that described
17   in the guidelines. 18 USC § 3553(b)(1); USSG § 5K2.0; FED. R. CRIM. P. 32 (h).
18         These above facts and circumstances are matters of record in this case. The parties
19   should be prepared to address the above particulars at sentencing. No further briefing will
20   be entertained by the Court.
21         In addition, the parities should be prepared to address whether federal law permits
22   restitution to the third party-mortgage holder victims of the theft of forfeited property
23   which reduced their equity interest in the property either from proceeds of the interlocutory
24   sale as innocent third parties or from Defendant Duren.
25   DATED:      July 28, 2020
26
                                                   ____________________________________
27
                                                   JOHN A. HOUSTON
28                                                 United States District Judge

                                                   2
                                                                                      16cr02892 JAH
